ORDER

PER CURIAM.
Appellant Dwayne Morgan (“Defendant”) appeals the judgment entered upon his conviction by a jury for one count of murder in the first degree, one count of assault in the first degree, two counts of armed criminal action, and trespass in the first degree. He was sentenced to concurrent terms of imprisonment in the Missouri Department of Corrections for life without the possibility of parole, life, ten years, five years, and six months in the Medium Security Institution. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum, for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).